Citation Nr: 0837751	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has bee submitted to reopen 
a claim for service connection for peripheral neuropathy 
(also claimed as right and left foot tingling with 
sleepiness, sleep apnea), to include as associated with 
herbicide exposure.




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1958 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In July 2008, the 
Board remanded this matter to the RO for issuance of a 
supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In an April 1998 rating decision, the RO denied the 
veteran's claim for service connection for peripheral 
neuropathy as a result of exposure to herbicides; although 
properly notified of the denial, the veteran failed to 
initiate an appeal.

3.  Evidence associated with the claims file since the RO's 
April 1998 denial, when considered by itself or in connection 
with evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for peripheral neuropathy (also claimed as 
right and left foot tingling with sleepiness, sleep apnea), 
to include as associated with herbicide exposure, nor does it 
raise a reasonable possibility of substantiating the claim 
for service connection for peripheral neuropathy (also 
claimed as right and left foot tingling with sleepiness, 
sleep apnea), to include as associated with herbicide 
exposure.






CONCLUSIONS OF LAW

1.  The April 1998 RO decision that denied the veteran's 
claim for service connection for peripheral neuropathy as a 
result of exposure to herbicides is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  New and material evidence has not been received and a 
claim of entitlement to service connection for peripheral 
neuropathy (also claimed as right and left foot tingling with 
sleepiness, sleep apnea), to include as associated with 
herbicide exposure, may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for peripheral neuropathy (also claimed as 
right and left foot tingling with sleepiness, sleep apnea), 
to include as associated with herbicide exposure, was filed 
in May 2004.  He was notified of the provisions of the VCAA 
by the RO in correspondence dated in July 2004.  This letter 
notified the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing his claim 
and identified the appellant's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in August 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in information attached to the 
August 2008 SSOC.  However, the timing of this notice-at the 
time of, and not prior to, the last adjudication of the 
claim-is not shown to prejudice the appellant.  Because in 
the decision herein, the Board denies the appellant's 
petition to reopen, no disability rating or effective date is 
being, or is to be assigned.  Hence, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to satisfy the legislative intent underlying 
the VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the basis for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

A review of the July 2004 VCAA notice letter shows the RO 
identified the basis for the denial of service connection for 
the appellant's peripheral neuropathy in a prior decision and 
generally provided notice that described what evidence would 
be necessary to substantiate that element or elements 
required to establish the service connection claim that were 
found insufficient in a previous denial.  The letter 
indicated (in spite of a typographical error) that the basis 
for the prior denial was a lack of evidence that the 
appellant's peripheral neuropathy was related to his period 
of active service.  The Board finds the notice requirements 
pertinent to the issue of reopening the claim have been met.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.


New and Material Evidence - Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001), and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In an April 1998 rating decision, the RO denied the veteran's 
claim for service connection for peripheral neuropathy as a 
result of exposure to herbicides finding that this condition 
did not happen in military service nor was it aggravated or 
caused by service.  Subsequently, in a letter dated April 15, 
1998, the RO notified the veteran of this denial and the 
veteran did not appeal this decision.  

The evidence of record at the time of this decision included 
the veteran's service treatment records, which reflected no 
complaints or treatment for any peripheral neuropathy.  
Service personnel records showed service in the Republic of 
Vietnam from October 1965 to June 1966, and from February 
1970 to July 1970.  

Private medical records from Dr. G.A.P. dated from January 
1994 to January 1998 showed treatment for peripheral 
neuropathy from November 1995 onwards when the appellant was 
seen for numbness and burning in his feet for several months 
with occasional numbness in his hands.  By February 1996 the 
veteran was told that his neuropathy was here to stay, but 
probably would not get any worse as he abstained from 
alcohol.  

Private medical records from Dr. D.W.W. dated in April 1996 
revealed a diagnosis of peripheral neuropathy and a normal 
nerve conduction study of the lower extremities.  A patient 
history noted that the veteran first began to notice 
peripheral neuropathy in his feet in October 1995.  In an 
undated note dated after a April 1996 visit, the physician 
noted his agreement with another physician that the veteran's 
symptoms were likely due to years of heavy alcohol use.

Private medical records from Florence Neurological Clinic 
dated from January 1997 to April 1997 showed that Dr. D.B.G., 
in a January 1997 letter, noted that by October 1996 the 
veteran had noticed some tingling in his hands and on one 
occasion some facial burning sensation.  He had a history of 
heavy alcohol use since age 14.   It was noted that the 
veteran wondered whether he might have peripheral neuropathy 
secondary to Agent Orange which he was exposed to in Vietnam.  
Dr. D.B.G. diagnosed small fiber peripheral neuropathy, 
predominantly sensory, characterized by painful dysesthesias 
in the bilateral lower extremity with some mild involvement 
in his upper extremity and characterized as idiopathic, 
although alcohol could have been the culprit.  It was noted 
that Dr. D.B.G. did not know of an association between Agent 
Orange and peripheral neuropathy, but he told the veteran 
that there could be an association.

Private medical records from Dr. D.B.G. dated from January 
1994 to May 1997 included copies of the same evidence cited 
above and other private medical records in the claims file 
detailed the appellant's treatment for other disorders.

Although notified of the April 1998 denial, the veteran did 
not initiate an appeal.  As such, that decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

In May 2004, the appellant requested that his claim for 
peripheral neuropathy be reopened.  

Evidence added to the claims file since the April 1998 denial 
includes: various signed statements from the appellant, some 
of which dated the onset of his peripheral neuropathy as a 
problem to 1995 or 1997 (though he maintained in at least one 
statement that tingling in his feet, forearms and face 
started when he was still on active duty).  He stated that 
doctors told him the cause of the disorder was unknown.  He 
also detailed his exposure to Agent Orange while he served 
two tours of duty in Vietnam as well as the effects of the 
disorder on his life.  

Private medical records from Conway Hospital dated from 
December 1992 to August 2005 include a January 1999 record 
reflecting treatment for idiopathic severe neuropathy.  

In a VA outpatient treatment record dated in January 1999 (an 
Agent Orange follow-up), a neurologist diagnosed idiopathic 
peripheral neuropathy.

The appellant's Social Security file was added to the VA 
claims file and showed that he was awarded disability 
benefits in April 2005, primarily for coronary artery 
disease, with peripheral neuropathy listed as a secondary 
disability.  Private and VA medical records attached to the 
Social Security file showed the veteran was occasionally seen 
and treated for his complaint of peripheral neuropathy.


Also added to the claims file are private medical records 
from Dr. P.A.G. dated from February 2004 to August 2005 which 
showed the veteran was seen for severe peripheral neuropathy.

Also submitted are reports of VA examinations dated in July 
2006 (concerned with hearing loss, tinnitus, gastroesophageal 
reflux disease, and peptic ulcer disease) and copies of VA 
outpatient medical records dated from January 1998 to 
February 2007 which detailed the appellant's treatment for 
unspecified idiopathic peripheral neuropathy.

Additional private medical records were also submitted, but 
they were copies of other records already in the file or 
showed treatment for other disorders.  In addition, the 
appellant submitted two newspaper articles; one about 
peripheral neuropathy and the other detailing extraordinarily 
high levels of contamination of Agent Orange at the former 
U.S. air base at Danang.

Except for copies of medical records already found in the 
claims file, the evidence received since 1998 is "new" in 
the sense that it was not previously before agency decision 
makers.  But none of this evidence submitted since April 1998 
is "material" for purposes of reopening the claim for 
service connection for peripheral neuropathy as none of the 
evidence addresses the basis for the April 1998 denial.  That 
denial was based on a lack of evidence showing that the 
peripheral neuropathy disorder was somehow related to the 
appellant's period of active service.

Based upon a comprehensive review of the record, the Board 
finds that the evidence added to the claims file since the 
April 1998 decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, new evidence added 
to the record clearly does not include any new findings 
peripheral neuropathy was related to service, which was the 
basis for the prior determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for peripheral neuropathy (also claimed as right 
and left foot tingling with sleepiness, sleep apnea), to 
include as associated with herbicide exposure, has not been 
received.  As such, the requirements for reopening the claim 
are not met, and the April 1998 denial of the veteran's claim 
for service connection for peripheral neuropathy remains 
final.  As the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
peripheral neuropathy (also claimed as right and left foot 
tingling with sleepiness, sleep apnea), to include as 
associated with herbicide exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


